IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,083-01


EX PARTE ROBERTO QUIROGA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-CR-1509-D IN THE 103RD JUDICIAL DISTRICT COURT

FROM CAMERON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
murder and one count of tampering with evidence, and sentenced to thirty years' imprisonment for
the murder count and ten years' imprisonment for the evidence tampering count, to be served
concurrently.  The Thirteenth Court of Appeals affirmed his conviction.  Quiroga v. State, No. 13-08-00661-CR (Tex. App. - Corpus Christi, August 13, 2009, no pet.).  
	Applicant filed this application in the district court on April 22, 2010.  On May 4, 2010, the
trial court signed an order designating issues to be resolved, and instructed the district clerk to
forward the order and the habeas application to this Court.  The habeas record has been forwarded
to this Court prematurely. We remand this application to Cameron County to allow the trial judge
to complete findings of fact and conclusions of law with respect to the issues designated for
resolution.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 60 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 90 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
 



Filed: June 16, 2010
Do not publish